Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed July 14, 2021, claims 1, 12 and 13 were amended.

Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

Applicant amendments to claims 1, 12 and 13 changes the scope of the claims, by adding the following limitation, in lines 8-10, "wherein the second summary packet comprises a payload size of the lost data packet of the first source block obtained by multiplying the quantity of lost data packets and a size of the lost data packet”. The examiner completed the consideration and searching for the amended claims. The examiner contacted the applicant’s representative regarding amended claims and references; Yang (US Pub No.: 2012/0212624 – Figs. 3, para. 0091-0092, 0100-0101) and Xie (US Pub. No.:2015/0085942 – para. 0115-0118, 0127-0129, 0134, please also see claim 7). The examiner suggested to the applicant that the proposed amended claims are not in a condition for allowance.


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469